l£&O064f-aJ
                                              FILED IN
                                         14th COURT OF APPEALS
                                             WPUOTON TFYAS




Counhi Of fitftiPM        ss   $U/JV/f/ SEP 24 2015
                                         CHRISTOPHER A. RHINE
                                                 CLERK




XJimmy VwdjClrt QviPhLA§& of'_^^

Ynx ,5 xih *mlmjttMn} has waa thl
k Dodt Chapter N, 00L (jb Mattitk nx


                                            howl
                               Rfukl*


A fk/i    'f/?,
                     i.
       SlKKDnrijEiA/ro f facte-




tmuLi 1i/flrf lam Mdijj M.-to ^J:
Mm/in tmal mimck in hte alMWM
Wi MoMmA. kM $JS Wool Ml
WMQ& $> H,oo&(£fiito*mtyi>M^
X1\'fart mtU/fHgfa ty fnf^iAJ



 a



                   UJ
CSJNIB02/CINIB02         TEXAS DEPARTMENT OF CRIMINAL JUSTICE                                09/21/15
R115/RPA6567                   IN-FORMA-PAUPERIS DATA                                        05:55:10
TDCJ#:    01737301 SID#:   03213784 LOCATION:            RAMSEY                 INDIGENT DTE:     01/21/14
NAME:    DIAZ,JIMMY                                 BEGINNING PERIOD:
PREVIOUS  TDCJ NUMBERS: 00475593 00721195                01201534
CURRENT BAL:          0.00 TOT HOLD AMT:                        0.00      3MTH TOT DEP:
6MTH DEP:                  6MTH AVG BAL:                                  6MTH AVG DEP:
MONTH HIGHEST BALANCE TOTAL DEPOSITS                    MONTH HIGHEST BALANCE          TOTAL DEPOSITS




PROCESS    DATE   HOLD   AMOUNT      HOLD     DESCRIPTION


                                     NO   BANKING ACTIVITY
                                     WITHIN       THE    PAST   6
                                     MONTH PERIOD.



STATE OF TEXAS COUNTY
ON THIS THE&ls-fDAY Of!
                             pMlQgrt
                                  \lnGS ,&>/.•fe